Citation Nr: 1818773	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to helpless-child benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1943 to March 1946. The Veteran died in May 2000; the present appellant is his adult son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

The appellant testified before the Board at an August 2017 videoconference hearing.  A transcript of that hearing is of record.


FINDING OF FACT

The appellant was married in December 2007 and divorced in February 2013; the marriage was not void or annulled.


CONCLUSION OF LAW

The criteria for entitlement to recognition of the appellant as a helpless child of the Veteran based on permanent incapacity for self-support prior to attaining the age of 18 have not been met. 38 U.S.C. § 101(4)(A) (2012); 38 C.F.R. §§ 3.55, 3.57 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks recognition as a helpless child for the purposes of VA benefits on the basis that he became permanently incapable of self-support before attaining the age of 18 years.

VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support because of mental or physical defect by or before his 18th birthday.  See 38 U.S.C. § 101(4)(A)(ii); 38 C.F.R. § 3.57(a)(1)(ii), 3.356. 

For purposes of Title 38 of the United States Code, the term "child" specifically applies only to those who are unmarried.  38 U.S.C. § 101(4); 38 C.F.R. 
§ 3.57(a)(1), 3.950.  The marriage of a child of a veteran shall not bar recognition of such child as the child of the veteran for benefit purposes if the marriage was void or has been annulled by a court with basic authority to render annulment decrees, unless the Secretary determines that the annulment was secured through fraud by either party or collusion.  38 U.S.C. § 103(e); see also 38 C.F.R. § 3.55(b)(1).  Between January 1, 1975, and November 1, 1990, a former marriage does not bar benefits if the marriage has been terminated by death or dissolved by a court with authority to render divorce decrees, unless VA determines that the divorce was obtained through fraud or collusion.  38 C.F.R. § 3.55(b)(2).  

In this case, the appellant married in December 2007 and separated from his wife in February 2009, as documented in the divorce decree.  The marriage was terminated by divorce in February 2013; the provisions of 38 C.F.R. § 3.55(b)(2) pertaining to marriages that terminated prior to November 1, 1990, therefore does not apply.  Accordingly, the appellant's marriage will bar receipt of benefits unless the marriage was void or has been annulled by an authorized court.  After considering the evidence, the Board finds that the marriage was neither void nor annulled.

First, the Board notes that the appellant has provided no evidence that his marriage was decreed void or annulled by an authorized court.  Beyond this, the Board acknowledges the appellant's contention that the marriage was voidable under Minnesota law due to his incapacity.  Minnesota Statute 518.02 (2017) states that a marriage may be "declared a nullity" where "[a] party lacked capacity to consent to the marriage at the time the marriage was solemnized, either because of mental incapacity or infirmity and the other party at the time the marriage was solemnized did not know of the incapacity."  Although incapacity is not defined for this statute, another statute, Minnesota Statute 524.5-102, defines an "incapacitated person" as 
an individual who, for reasons other than being a minor, is impaired to the extent of lacking sufficient understanding or capacity to make or communicate responsible personal decisions, and who has demonstrated deficits in behavior which evidence an inability to meet personal needs for medical care, nutrition, clothing, shelter, or safety, even with appropriate technological assistance.

The appellant has not specifically addressed his competency at the time of marriage, thus he appears to base his categorization of incompetency on records preceding and following his marriage.  A psychologist in October 2002 diagnosed the appellant with "mild mental retardation; anti-social personality disorder, [and] stuttering," and found that the appellant was unable to work and earn money in any capacity.  A July 2014 private medical record diagnosed the appellant with "dementia due to head injury" and reported "global cognitive dysfunction with memory impairment and a disturbance in executive functioning.  In addition, [the appellant] continues to experience a disturbance in normal fluency and time patterning of speech." A July 2016 private medical letter noted that the appellant had a cognitive disability and speech deficits.  An August 2016 private medical letter also documented a cognitive disability and stated that the appellant was not able to "earn sufficient income to support himself."

The Board has considered these findings but finds they do not rise to the level of "deficits in behavior which evidence an inability to meet personal needs for medical care, nutrition, clothing, shelter, or safety."  The Board notes this definition does not require an ability to maintain gainful employment.  In this case, the appellant obtained a driver's license. He was able to live alone, as documented in a January 2005 medical note.  He obtained medical care without accompaniment, as shown by numerous private medical records.  Additionally, the Board gives great weight to the fact that the appellant sought and obtained a divorce, which could not be legally entered if the appellant was incapacitated.  Accordingly, the appellant does not qualify for helpless-child benefits due to his prior marital status.


ORDER

Entitlement to helpless-child benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


